ORDER
This matter was argued before a three-judge panel of the court pursuant to an order issued directing the petitioner to show cause why this appeal should not be sustained and the matter remanded to the Superior Court.
After reviewing memoranda thereon and hearing arguments of counsel, it is the contention of the court that no cause has been shown. The respondent’s appeal is sustained. The case is remanded to the Superior Court so that the court after consideration of our decision in Wood v. Lussier, R.I., 416 A.2d 690 (1980), can make the following determinations:
(1) Whether under the circumstances there was a plain, speedy and adequate remedy at law.
(2) Whether the proposed use of the building by the petitioner violated the municipal zoning ordinance.
(3) Whether the petitioner had a clear legal right to an occupancy permit.
(4) Whether the building inspector had a purely ministerial duty to grant the petitioner’s application and was without discretion to deny petitioner’s occupancy permit.
In making the foregoing determinations, the court should set forth fully and clearly all of the necessary findings of fact and *496conclusions of law upon which such determinations have been predicated.
Bevilacqua, C.J., and Shea, J., did not participate.